EXAMINER’S REASONS FOR ALLOWANCE
Allowable Subject Matter
	Claims 1 - 20 are allowed.
	The following is an examiner’s statement of reasons for allowance. There is no teaching or suggestion in the art of gaming network comprising a plurality of gaming machines, wherein each of the gaming machines have a game client process and a promotional client process, wherein the promotional server is configured to evaluate event data to initiate multi-game machine bonus game such that the promotional server being further configured to enable one player to interact with another player via their respective gaming machines. 
	The claims are directed towards managing a game or organizing human activities which have been identified by the courts as abstract ideas. However, the claimed gaming system as amended yields a specialized device distinguishable from a general purpose computer. More specifically, the claims are drawn to a gaming machine with a monetary accepting device, a cashout device, and a bill validator that encodes secondary currency.  Recitation of such a gaming machine, in contrast to a gaming machine as originally claimed, was deemed to impose significantly more i.e., meaningful limitations, on any alleged underlying abstract idea. Thus, in light of the total disclosure, the gaming machine now claimed narrows the claims to only refer to a highly specialized device with particular functionality required in the technological and largely regulated field of gaming. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David L. Lewis whose telephone number is (571)272-7673.  The examiner can normally be reached on M-F, generally 9am-5:30 pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /OMKAR A DEODHAR/Primary Examiner, Art Unit 3715